Name: 2000/333/EC: Commission Decision of 25 April 2000 laying down special conditions for the import of bivalve molluscs, echinoderms, tunicates and marine gastropods originating in the Socialist Republic of Vietnam (notified under document number C(2000) 1054) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  international trade;  Asia and Oceania;  trade;  health
 Date Published: 2000-05-13

 Avis juridique important|32000D03332000/333/EC: Commission Decision of 25 April 2000 laying down special conditions for the import of bivalve molluscs, echinoderms, tunicates and marine gastropods originating in the Socialist Republic of Vietnam (notified under document number C(2000) 1054) (Text with EEA relevance) Official Journal L 114 , 13/05/2000 P. 0042 - 0043Commission Decisionof 25 April 2000laying down special conditions for the import of bivalve molluscs, echinoderms, tunicates and marine gastropods originating in the Socialist Republic of Vietnam(notified under document number C(2000) 1054)(Text with EEA relevance)(2000/333/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/492/EEC of 15 July 1991 laying down the health conditions for the production and the placing on the market of bivalve molluscs(1), as last amended by Directive 97/79/EC(2), and in particular Article 9(3)(b) thereof,Whereas:(1) A Commission expert has conducted an inspection visit to the Socialist Republic of Vietnam to verify the conditions under which fishery products are produced, stored and dispatched to the Community.(2) The provisions of legislation of the Socialist Republic of Vietnam make the National Fisheries Inspection and Quality Assurance Centre (Nafiqacen) responsible for inspecting the health of bivalve molluscs, echinoderms, tunicates and marine gastropods and for monitoring the hygiene and sanitary conditions of production. The same legislation empowers Nafiqacen to authorise or prohibit the harvesting of bivalve molluscs, echinoderms, tunicates and marine gastropods from certain zones.(3) Nafiqacen and its laboratories are capable of effectively verifying the application of the laws in force in the Socialist Republic of Vietnam.(4) The competent authorities of the Socialist Republic of Vietnam have undertaken to communicate regularly and quickly to the Commission data on the presence of plankton containing toxins in the harvesting zones.(5) The competent authorities of the Socialist Republic of Vietnam have provided official assurances regarding compliance with the requirements specified in Chapter V of the Annex to Directive 91/492/EEC and with requirements equivalent to those prescribed in that Directive for the classification of production and relaying zones, approval of dispatch and purification centres and public health control and production monitoring.(6) The Socialist Republic of Vietnam is eligible for inclusion in the list of third countries fulfilling the conditions of equivalence referred to in Article 9(3)(a) of Directive 91/492/EEC.(7) The Socialist Republic of Vietnam wishes to export to the Community frozen or processed bivalve molluscs, echinoderms, tunicates and marine gastropods which have been sterilised or heat-treated in accordance with the requirements of Commission Decision 93/25/EEC(3), as amended by Decision 97/275/EC(4). For this purpose, the production areas from which bivalve molluscs, echinoderms, tunicates and marine gastropods may be harvested and exported to the Community should be designated.(8) The special import conditions should apply without prejudice to decisions taken pursuant to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products(5), as last amended by Directive 95/22/EC(6).(9) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The National Fisheries Inspection and Quality Assurance Centre (Nafiqacen) of the Ministry of Fisheries shall be the competent authority in the Socialist Republic of Vietnam for verifying and certifying that bivalve molluscs, echinoderms, tunicates and marine gastropods fulfil the requirements of Directive 91/492/EEC.Article 2Bivalve molluscs, echinoderms, tunicates and marine gastropods originating in the Socialist Republic of Vietnam and intended for human consumption must originate in the authorised production areas listed in the Annex hereto.Article 3This Decision is addressed to the Member States.Done at Brussels, 25 April 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 268, 24.9.1991, p. 1.(2) OJ L 24, 30.1.1998, p. 31.(3) OJ L 16, 25.1.1993, p. 22.(4) OJ L 108, 25.4.1997, p. 52.(5) OJ L 46, 19.2.1991, p. 1.(6) OJ L 243, 11.10.1995, p. 1.ANNEX>TABLE>